16688039Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are amended.  No claims have been cancelled or added. 

Response to Arguments
Applicant’s amendments and arguments, filed July 19, 2022, with respect to Section 103 have been fully considered and are persuasive.  The Section 112 rejections of claims 1-20 have been withdrawn in view of the amendments to claims 1, 9, 15, and 17. 
Applicant's arguments with regards to Section 101 have been fully considered but they are not persuasive. Applicant’s arguments include that the present invention is directed to a software application that can identify reasons for pay inequity.  This argument, however, is related to features in the disclosure but is not related to the invention as claimed. The many arguments directed to features not recited in the claims are not relevant to the Section 101 analysis. However, related cases have found that claims "collecting information, analyzing it, and displaying certain results of the collection and analysis" directed to an abstract idea. Electric Power Group, LLC v. Alston S.A., 830 F.3d 1350 (Fed. Cir. 2016). The claimed invention is directed to “Pay-Equity Auditing” which is considered to be is a method of organizing human activity and mental process because conducting pay equity audits and other process of determine parity analysis for pay and other measures is a regular human business process that are performed in the course of business, including data analysis for compliance with fair pay acts. See, for example, "Conducting a Pay Equity Audit" by Karen L. Corman and “How AI can help close the gender pay gap and eliminate bias” by Andrea Hak.  The courts have states "[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (collecting cases)).  
Applicant also argues that invention provides person using a user interface and a simulator to look at how possible changes to pay attributes of a person may affect the pay inequity of the organization as a whole and for that person.  It is unclear how anything in the claims are directed organization as a whole. Applicant also argues that the claims also recite eligible subject matter under Step 2A (Prong II). However, "[M]ere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In those cases, `the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.'" Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017).  In view of the foregoing, As the claims are directed to an abstract idea, the arguments are not persuasive.
With regards to the rejection under Section 103, Applicant argues that “Qamar does not use parity values whatsoever. Instead, Qamar uses raw organizational data.” However, Applicant presented no arguments addressing Qamar et al. as applied to the cited art. Such arguments are not persuasive. Nevertheless, a new ground of rejection is made in view of U.S. Patent Application Publication No. 2017/0330058 to Silberman et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 9 recites “generating parity values for a group of users …, where each parity value comprises an indicator of inequity for a value of a respective user with respect to corresponding values of other users in the group; predicting a cause of inequity among the parity values for the group of users via execution of one or more machine learning models on the user data via the software application; identifying a user that has a parity value below a predetermined threshold; and determining a recommended change to a current attribute value of the user which will improve the parity value of the user based on the predicted cause of inequity, …”. Therefore, the claim as a whole is directed to “Pay-Equity Auditing”, which is an abstract idea because it is a method of organizing human activity , including commercial or legal interactions (including business relations) or  managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The “Pay-Equity Auditing” may also be considered which is an abstract idea because it is a mental process, including concepts performed in the human mind (including an observation, evaluation, judgment, opinion). “Pay-Equity Auditing” is considered to be is a method of organizing human activity and mental process because conducting pay equity audits and other process of determine parity analysis for pay and other measures is a regular human business process that are performed in the course of business, including data analysis for compliance with fair pay acts. See, for example, "Conducting a Pay Equity Audit" by Karen L. Corman and “How AI can help close the gender pay gap and eliminate bias” by Andrea Hak.  As such, claim 9 is directed “Pay-Equity Auditing” which is considered to be an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 9 recites the following additional element: via execution of one or more machine learning models on the user data via a software application, display a user interface of the software application which includes the parity value of the user, display a first graphical user interface element on the user interface of the software application which identifies the current attribute value of the user, arrange a second graphical user interface element underneath the first graphical user interface element on the user interface which identifies the recommended change to the current attribute value of the user, and display an input mechanism on the user interface with an interactive element configured to change the current attribute value of the user. However, the additional element does not integrate the exception into a practical application. An additional element amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  There is not improvement or adaptation of the claimed machine learning models that amounts to integration of the use of those elements. In fact, the recited machine learning models may be consider to only add insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)) or do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 9 is directed to an abstract idea.
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is merely being used to apply the abstract idea to a technological environment. That is, the recitation of machine learning models generally does not provide any advancement, except perhaps automation of a calculation that would otherwise be made mentally in the course of organizing human activities. Accordingly, claim 9 is ineligible.
Independent claims 1 and 17 are substantially similar in scope to claim 9 and are rejected based on the same reasoning as claim 9. 
Dependent claims 2-8, 10-16, and 18-20 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claims 2, 10, and 18 further limit the abstract idea of “Pay-Equity Auditing” by introducing the element of receiving a new value for the attribute value of the user …, simulating a new parity value for the user based on the new value for the attribute value, and replacing the parity value of the user … with the simulated new parity value of the user, which does not include an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. Therefore, dependent claims 2, 10, and 18 is also non-statutory subject matter.
Dependent claims 3, 11, and 19 further limit the abstract idea of “Pay-Equity Auditing” by introducing the element of simulating the new parity value in response to the new value for the attribute value being selected …, which does not include an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. Therefore, dependent claims 3, 11, and 19 is also non-statutory subject matter.
Dependent claims 4, 12, and 20 further limit the abstract idea of “Pay-Equity Auditing” by introducing the element of simulating the new parity value in response to a selection …, which does not include an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. Therefore, dependent claims 4, 12, and 20 is also non-statutory subject matter.
Dependent claims 5 and 13 further limit the abstract idea of “Pay-Equity Auditing” by introducing the element of simulating the new parity value of the user …, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 5 and 13 is also non-statutory subject matter.
Dependent claims 6 and 14 further limit the abstract idea of “Pay-Equity Auditing” by introducing the element of the recommend change to the attribute value of the user is positioned underneath the current attribute value of the user, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 6 and 14 is also non-statutory subject matter.
Dependent claims 7 and 15 further limit the abstract idea of “Pay-Equity Auditing” by introducing the element of to predict a root cause of parity for the group of users based on human resources data of a company, which does not include an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. Therefore, dependent claims 7 and 15 is also non-statutory subject matter.
Dependent claims 8 and 16 further limit the abstract idea of “Pay-Equity Auditing” by introducing the element of analyzing the human resources data … to identify variables that contribute to the cause of inequity, and displaying an explanation of the cause of inequity, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 8 and 16 is also non-statutory subject matter.
Dependent claims 2-8, 10-16, and 18-20 merely further limit the abstract idea and are thereby considered to be ineligible. This judicial exception is not integrated into a practical application by the dependent claims. In particular, claims 2-8, 10-16, and 18-20 recite the following additional element: a display screen, a slider on the user interface, a database, and an application programming interface (API) of an extraction service. However, the additional elements do not integrate the exception into a practical application. An additional element amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Dependent claims 2-8, 10-16, and 18-20 also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and claims 2-8, 10-16, and 18-20 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0269244A1 to Qamar et al. in view of U.S. Patent Application Publication No. 2017/0330058 to Silberman et al. 
With regards to claims 1, 9, and 17, Qamar et al. teaches 
a storage configured to store user data; and a processor configured to (Fig. 8, paragraphs [0090]-[0092])
generating parity values for a group of users via a software application (paragraph [0055], “While the preceding discussion illustrated the use of variance decomposition, more generally a feature selection or a feature extraction technique (including a more general version of variance decomposition) may be used in operations 114 and/or 116 to assess the impact of different features on the overall quality of a predictive model, thereby allowing a subset of the features (or possible predictors) to be used in a predictive model.”; paragraph [0105], “Additionally, the identified predictors may be associated with at least natural groupings having a centroid separation exceeding a threshold value. Thus, the centroid separation may be used to identify the potential predictors that are most useful (i.e., the predictors).”; paragraph [0115], “Next, the computer system identifies the predictors for retention of the individuals based on the determined natural groupings (operation 1016).”), where each parity value comprises an indicator … for a value of a respective user with respect to corresponding values of other users in the group (paragraph [0104], “In some embodiments, the clustering analysis involves a range of k values, the clustering analysis is repeated N times (where N is an integer), and the determined natural groups may have a k value with minimum values of the error metric over the range of k values. Alternatively, prior to performing the clustering analysis, the computer system may receive a user-specified k value.”; paragraph [0105], “Additionally, the identified predictors may be associated with at least natural groupings having a centroid separation exceeding a threshold value. Thus, the centroid separation may be used to identify the potential predictors that are most useful (i.e., the predictors).”); 
predicting a cause of inequity among the parity values for the group of users via execution of one or more machine learning models on the user data via the software application (paragraph [0076], “This regression model uses consistent and high-velocity data streams that are repeatedly updated to conduct analyses and to maintain calibration. For example, the regression model may be updated in near real-time (such as hourly, daily or weekly). The data-stream and machine-learning components used by the analysis technique to create a scalable and robust solution.”; paragraph [0164]); 
identifying a user that has a parity value below a predetermined threshold (paragraph [0053], “Peaks in the retention risk exceeding a threshold (such as 2-3× of the long-term average retention-risk value) may indicate that the employee's employment state is likely to change (i.e., that they are at risk of leaving the organization).”); and 
determining a recommended change to a current attribute value of the user which will improve the parity value of the identified user based on the predicted cause of inequity (paragraph [0124], “In response, a user of electronic device 1110 may provide (operation 1128) and computer 1112 (operation 1130) may receive a request for one or more remedial actions that impact retention (i.e., reduce attrition) for one or more individuals.”; paragraph [0125], “Additionally, computer 1112 may optionally determine the one or more remedial actions (operation 1132) to increase one or more retention probabilities of one or more individuals based on the identified predictors for retention. In some embodiments, computer 1112 provides (operation 1134) and electronic device 1110 receives (operation 1136) information specifying the determined one or more remedial actions.”),
display a user interface of the software application which includes the parity value of the user (paragraph [0102], “During operation, the computer system accesses, at a memory location, retention data for individuals, where the retention data includes, as a function of time, retention probabilities that the individuals remain in functions in an organization and a set of potential predictors for the retention probabilities. Then, the computer system generates Kaplan-Meier estimator curves based on the retention data and the set of potential predictors. Moreover, the computer system performs clustering analysis on the Kaplan-Meier estimator curves to determine natural groupings of the Kaplan-Meier estimator curves for the set of potential predictors.”), 
display a first graphical user interface element on the user interface of the software application which identifies the current attribute value of the user (paragraph [0127], “As shown in FIG. 12, which presents a drawing of a user interface 1200 with a graph of cumulative retention probability 1210 (or survival) for a set of potential predictors as a function of time 1212 (such as days of service).”), 
arrange a second graphical user interface element underneath the first graphical user interface element on the user interface which identifies the recommended change to the current attribute value of the user (paragraph [0130], “For example, the user may activate a recommendation icon 1216 if they wish to see one or more remedial actions in recommendations 1218 that may increase retention for one of natural groupings 1214 (and, more generally, for one or more individuals).”), and 
display an input mechanism on the user interface with an interactive element configured to change the current attribute value of the user (paragraph [0109], “For example, the organization may be able to identify the predictors for retention and/or to determine the remedial action. Moreover, the analysis technique may assist the organization in determining how to use limited resources to increase retention (or to reduce attrition) and/or whether it is cost-effective to try to increase retention.”; paragraph [0116], “Moreover, different employees may be motivated by different types of incentives, such as recognition or a feeling of accomplishment. These effects may be identified using the analysis technique (and, therefore, taken into account) when determining the remedial action for a given individual. In some embodiments, determining the remedial action includes a cost-benefit analysis based on the expected efficacy of the remedial action (in terms of how much longer the given individual may remain with the organization in response to the remedial action). For example, the remedial action may be to offer additional training opportunities to an employee to help them improve their skills. This remedial action may cost $20,000, but may be predicted to keep the employee from leaving for several months, which may more than offset the incremental expense (thereby justifying the use of the remedial action).”; paragraph [0117], “The aforementioned analysis technique may allow employees (and, more generally, individuals) to be clustered into natural groups so that the incentive preferences of different employees can be identified. Furthermore, the identified predictors for retention and/or the determined remedial action may be provided by the computer system to a manager or a supervisor of an employee in the organization.”).
Qamar et al. teaches parity feature predictor values that indicated values of how uses correspond to other users in a group, but fails to explicitly teach where each parity value comprises an indicator of inequity for a value of a respective user with respect to corresponding values of other users in the group. However Silberman et al. teaches where each parity value comprises an indicator of inequity for a value of a respective user with respect to corresponding values of other users in the group (paragraph [0023], “When bias is detected, the rules contributing to the bias may be identified and modified to reduce the bias. Thus, the business rules may be repeatedly modified to reduce bias when bias is detected in decisions.”; paragraph [0031], “For example, the rules of at least one of the production classifier or the bias monitoring classifier may be modified or at least one of the production classifier or the bias monitoring classifier may be retrained using newer (e.g., updated) data to reduce bias.”; paragraph [0032], “Bias may cause unintentional discrimination based on race, gender, nationality, or the like. By reducing bias to a relatively small amount (e.g., below a predetermined threshold), a business or a university may be able to avoid lawsuits or other actions alleging discriminatory lending practices, discriminatory admission practices, and the like.).
 This part of Silberman et al. is applicable to the system of Qamar et al. as they both share characteristics and capabilities, namely, they are directed to data differencing analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qamar et al. to include the reduction of bias data as taught by Silberman et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Qamar et al. in order to reduce risk of actions associated with discriminatory practices (see paragraph [0032] of Silberman et al.). 

With regards to claims 2, 10, and 18, Qamar et al. teaches receive a new value for the attribute value of the user via the input mechanism on the user interface, simulate a new parity value for the user based on the new value for the attribute value, and replace the parity value of the user included in the user interface with the simulated new parity value of the user (paragraph [0074], “Alternatively, by right-clicking on or touching a data point in user interface 300 (FIG. 3) (or by selecting the data point for an employee and activating a ‘retention’ icon), and then selecting a ‘retention’ option, may result in the display of one or more retention suggestions 610 (FIG. 6) and an associated cost-benefit analysis 612 (FIG. 6) for the employee. This is shown in FIG. 6, which presents a drawing of a user interface 600. Note that the one or more retention suggestions 610 may be ordered or ranked. This information may present options for the user to use in retaining the employee. In addition, the displayed cost-benefit analysis 612 may allow the user to determine whether a particular retention suggestion is worthwhile or pays for itself. User interface 600 may include intuitive information to assist the user in this regard. For example, retention suggestions that are likely to be worthwhile (either financially or per predefined user criteria) may have a different color than those that are marginal or unlikely to be worthwhile.”).

With regards to claims 3, 11, and 19, Qamar et al. teaches to simulate the new parity value in response to the new value for the attribute value being selected via the input mechanism on the user interface (paragraph [0074], “Note that the one or more retention suggestions 610 may be ordered or ranked. This information may present options for the user to use in retaining the employee. In addition, the displayed cost-benefit analysis 612 may allow the user to determine whether a particular retention suggestion is worthwhile or pays for itself.”).

With regards to claims 4, 12, and 20, Qamar et al. teaches the processor is configured to simulate the new parity value in response to a selection of a simulation button on the user interface (paragraph [0171], “Alternatively or additionally, the operations in method 1500 may be repeated (e.g., every month), so that the assessment technique is dynamically updated. Moreover, the order of the operations may be changed, and/or two or more operations may be combined into a single operation.”; paragraph [0187], “Note that the scoring techniques may be regularly or continually updated in order to reflect the optimization or the modification of the assessment technique. Over time, the modified assessment technique may be better able to predict with a higher level of certainty when the green, yellow, and red candidates will achieve a predefined level of performance (such as a value of the performance metric).”).

With regards to claims 5 and 13, Qamar et al. teaches the input mechanism comprises a slider on the user interface, and the processor is configured to simulate the new parity value of the user in response to movement of the slider on the user interface (paragraph [0072], “By activating an icon, such as by clicking on or touching a slider, the user may change the scale in the organization that is presented. For example, by moving slider 314, the user may view the aggregate value and retention risk for employees in different groups or departments in the organization. Alternatively, the user may view the aggregate value and retention risk for the employees of different managers.”; paragraph [0074], “Alternatively, by right-clicking on or touching a data point in user interface 300 (FIG. 3) (or by selecting the data point for an employee and activating a ‘retention’ icon), and then selecting a ‘retention’ option, may result in the display of one or more retention suggestions 610 (FIG. 6) and an associated cost-benefit analysis 612 (FIG. 6) for the employee. This is shown in FIG. 6, which presents a drawing of a user interface 600. Note that the one or more retention suggestions 610 may be ordered or ranked. This information may present options for the user to use in retaining the employee. In addition, the displayed cost-benefit analysis 612 may allow the user to determine whether a particular retention suggestion is worthwhile or pays for itself.”).

With regards to claims 6 and 14, Qamar et al. teaches to display the second graphical element underneath the first graphical element such that the recommend change to the attribute value of the user is positioned underneath the current attribute value of the user (paragraph [0116], “These effects may be identified using the analysis technique (and, therefore, taken into account) when determining the remedial action for a given individual. In some embodiments, determining the remedial action includes a cost-benefit analysis based on the expected efficacy of the remedial action (in terms of how much longer the given individual may remain with the organization in response to the remedial action). For example, the remedial action may be to offer additional training opportunities to an employee to help them improve their skills. This remedial action may cost $20,000, but may be predicted to keep the employee from leaving for several months, which may more than offset the incremental expense (thereby justifying the use of the remedial action).”).

With regards to claims 7 and 15, Qamar et al. teaches to predict a root cause of parity for the group of users based on human resources data of a company (paragraph [0240], “This store and computation engine may provide the received data to a continuous data-cleaning, anomaly-detecting engine 2214 (which is sometimes referred to as a ‘regularization engine’) that regularizes the organization data. Then, storage and computation engine 2212 may perform a differential analysis of the received organization data relative to a previous instance of the organization data using a causal-dependency and impact-propagation model. In particular, the causal-dependency and impact-propagation model may interact with one or more predetermined machine-learning models (which were generated by machine-learning engines 2216) to determine a set of calculations that need to be performed based on the differential changes in the received organization data. Note that the machine-learning models may include: hazard models or life distribution and related parameter-attrition models, workforce-performance models, attrition-performance pattern-recognition models (such as clustering analysis), psychometric-scoring models (which indicate what the computation results mean in terms of workforce performance), and/or workforce risk-assessment models (which may dynamically, as a function of time, determine the risk of attrition).”).

With regards to claims 8 and 16, Qamar et al. teaches to extract the human resources data from a database via an application programming interface (API) of an extraction service of the computing system, analyze the human resources data via the one or more machine learning model to identify variables that contribute to the cause of inequity, and display an explanation of the cause of inequity via the user interface (paragraph [0093], “During the analysis technique, analysis module 830 may receive, via communication interface 812 and communication module 828, organization data 836 for an organization 838 and/or optional external data 840. (Alternatively or additionally, analysis module 830 may access, at one or more memory locations in memory 824, organization data 836 and/or optional external data 840.) As noted previously, organization data 836 and/or optional external data 840 may be regularly or periodically received by computer system 800. As shown in FIG. 9, which presents a block diagram illustrating data structure 900, this information may be stored in a data structure (such as a database or an another type of data structure) for subsequent analysis.”; paragraph [0129], “In addition, user interface 1200 may present the relative impact on attrition of particular values of a predictor (such as the supervisor) and/or may rank the values of the predictor (such as the retention performance of different supervisors).”).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 20190026354 to Kapczynski discusses a computing system to access demographic data regarding a user of a computing device, the demographic data including demographic attribute, and to receive, from the user, an indication of a comparison individual; and access comparison demographic data regarding the comparison individual, the comparison demographic data including comparison demographic attributes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.D.S./Examiner, Art Unit 3629

                                                                                                                                                                                                        /SANGEETA BAHL/Primary Examiner, Art Unit 3629